Title: To George Washington from Jean-Baptiste Donatien de Vimeur, comte de Rochambeau, 6 April 1781
From: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de
To: Washington, George


                        
                            Sir.
                            Newport, April 6th 1781.
                        
                        I have communicated to the chevalier Destouches some proposals made to me by the Council at Boston about an
                            attack on Penobscot, together with the Answer made to me by your Excellency upon that subject. The chevalier Destouches
                            Appeared to have a great mind to it. he ordered Mr DelaPerouse to ask a Plan of it which was brought to us yesterday by
                            deputies from Boston; after examining it, he proposes sending two 64. gun Ships one Pink and two frigates, and has asked
                            me what number of Land forces I thought it would be necessary to join thereto. I See that the fort is square with 4. small
                            bastions, in which there is only 350. men for garrison, as the Deputies from Boston assure. I thought that 600. men of
                            Land forces, with the Artillery soldiers necessary for 4. mortars of 13. inches and 4. twenty four pounders, were
                            Sufficient for that expedition, that some militia of the neighbouring country could be assembled, and that if a greater
                            number of great guns were necessary, the Ships could furnish them, but I have told the Chr Destouches, that tho’ I was
                            persuaded as well as he that the moment was very favorable for that expedition, which will be the more agreeable as it if
                            undertaken directly after his engagement on the 16th ulto. I was under your command and consequently would wait for your
                            Excellency’s approbation before I could give him a positive answer. It is with a great deal of sorrow, that I see the
                            Departure of our Transports resolved on. The Chevalier Destouches has shewn me the positive orders which he has received
                            about it from his Minister, by the frigate L’Astrée and they are to set sail for a certain
                            destination escorted by a Frigate. The Minister in his Letter assures that the Convoy which will arrive very soon will
                            replace them, and that the King will give us all means plentifully when once the plan of the Campaign is resolved on. I am
                            with respect and personal attachment, Sir, Your Excellency’s most obedient & most humble Servant
                        
                            le cte de Rochambeau
                        
                    